


110 HR 5743 RH: Scientific Transformations through

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 532
		110th CONGRESS
		2d Session
		H. R. 5743
		[Report No.
		  110–828]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 9, 2008
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		
			September 8, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To provide the Secretary of Homeland
		  Security with the authority to procure real property and accept in-kind
		  donations.
	
	
		1.Short titleThis Act may be cited as the
			 Scientific Transformations through
			 Advancing Research (STAR) Act.
		2.Authority of
			 Secretary of Homeland Security to procure real property and accept in-kind
			 donationsThe Secretary of
			 Homeland Security may accept and use donations of real property, personal
			 property, laboratory and office space, utility services, and infrastructure
			 upgrades for the purpose of carrying out basic, applied, and advanced research,
			 development, testing, evaluation, and related activities.
		
	
		September 8, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
